DETAILED ACTION
In application filed on 01/25/2019, Claims 27-31, 33-35 and 43-49 are pending. Claims 27-31, 33-35 and 43-49 are considered in the current office action.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2019 and 03/04/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/04/2022 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 27-29, 31, 33-35, 45 and 48-49 are rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2). 

Regarding Claim 27, Ingber teaches the microfluidic device according to claim 45, further comprising at least one of, an integrated sensor and an output, such as embedded in the first polymer layer (See Fig. 1, Para 0067, 0088, one or more sensors can be coupled to device). 

Regarding Claim 28, Ingber does not teach the microfluidic device according to claim 45, wherein the first (Fig. 2B, ref. 208; Para 0094, referred to as membrane, where the membrane is PDMS, which is inherently optically transparent) and second  (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) polymer layers consist essentially of a polymer that is at least one of stretchable having a tensile strength of> 1 [MPa] (ISO 527) (PDMS inherently has a tensile strength of 2.24MPa), flexible with a Young's modulus of <3 [GPa] (ISO 527), and rigid having a Young's modulus of>10 [GPa] (ISO 527).

Regarding Claim 29, Ingber does not teach the microfluidic device according to claim 45, wherein the first (Fig. 2B, ref. 208; Para 0094, referred to as membrane, where the membrane is PDMS, which is inherently optically transparent) and second  (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) polymer layers consist essentially of a polymer that is independently selected from biocompatible polymers (PDMS is inherently biocompatible), polyimides, polyurethane, butyl rubber, styrene-ethylenebutylene- styrene (SEBS), polypropylene, polycarbonate, polyester, and biodegradable polymers, and combinations thereof.
Regarding Claim 31, Ingber teaches the microfluidic device according to claim 45, further comprising embedded in the device at least one of a sensor, a pump (Figure 1, Para 0080, 0083, 00420,), a valve, a strain gauge, a heater, a cooler, a stimulator, a flow sensor, a temperature sensor, a pH sensor, an IC-circuit, an amplifier, an actuator, a hot plate, a chemical stimulator, an optical stimulator, an ion sensor, and a pressure regulator.
Regarding Claim 33, Ingber teaches the microfluidic device according to claim 45, wherein the first polymer layer comprises, on the exposed portion of the first polymer layer facing the first microfluidic chamber, the microgroove array extending inside the first microfluidic chamber and being located above and alongside a lateral edge of the second microfluidic channel (See Para 00174, the porous membrane 208 can be designed or surface patterned to include micro and/or nanoscopic patterns therein such as grooves and ridges), wherein a grooves-per-area density of the microgroove array is 1- 25/100 μm2, wherein an average groove area is 0.1-106 μm2 (whereby any parameter or characteristic of the patterns can be designed to desired sizes, shapes, thicknesses, filling materials, and the like).
Regarding Claim 34, Ingber teaches the microfluidic device according to claim 45, wherein at least one of the at least one microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel) and at least one first micro-chamber (Fig. 2D, ref. 250A, referred to as mesochannel) embedded in the substrate have a height of 50-2000 μm (See Para 0016, 0062 and Fig. 2G, where Ingber teaches heights for first micro-channel (100 µm) and the height of at least one first micro-chamber (1000 µm))  and the first micro-chamber having horizontal dimensions from 100*100 μm2 to 10*10 mm2 (See Para 00118, Fig. 2G where Ingber further teaches the length of the central channel (~5 mm to ~ 100 mm) and width (1mm)) at least one of the second micro-channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel) and at least one of the second micro-chamber (Fig.2F, ref. 250B, referred to as microchannel) embedded in the second polymer layer (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) have a height of 1- 1000 μm (See Para 0016, 0062, Figure 2G, where Ingber teaches heights for second micro-channel (100 µm) and the height of at least one second micro-chamber (100 µm)) at least one of the first micro-channel and microchamber comprises at least one column made of polymer, which connects the top and the bottom side of the channel (see the structural arrangement of Fig. 2E-F, where Ingber teaches a microchannel (252B) being separated from the chamber (250B) via a PDMS column (234-chamber wall) which connects the top (252A) and bottom side of the channel), the walls of the microchamber and the walls of the microchannel are coated with an insulating layer or with a conductive layer (Para 00395, Claim 161,where Ingber teaches the chemical bond can be created with an adhesive chemical coating, e.g., 3-Aminopropyl-triethoxysilane (APTES), which can create an irreversible bond between the polycarbonate or polyester membrane, and the top body portion and the bottom body portion)
Regarding Claim 35, Ingber teaches the microfluidic device according to claim 45, wherein the first and second polymer layers are provided with openings (Para 0099, See Figs. 2B and 2H), the openings providing access to at least one of a metal pad, an IC, a sensor (See Para 0088), and a heater.

Regarding claim 45, Ingber teaches a microfluidic device comprising:
an optically transparent film composed of a first polymer layer (Fig. 2B, ref. 208; Para 0094, referred to as membrane; where the membrane is PDMS and PDMS is inherently optically transparent) having a thickness in a range of 0.05 μm to 30 μm (Para 00176, the thickness of the membrane 208 can range between 70 nanometers and 100 microns, …) and a second polymer layer (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) having a further thickness in a range of 50 μm to 2000 μm (Para 0098, 50 μm to about 10 mm…). 
a substrate (Para 0090, Fig. 2B, ref. 202, referred to as body) defining a first surface and a second surface on opposite sides of the substrate (See Annotated Fig.2B), said first surface forming an upper surface of the microfluidic device in the operational position (See Annotated Fig.2B), and wherein the first polymer layer (Fig. 2B, ref. 208; Para 0094, referred to as membrane; where the membrane is PDMS, which is inherently optically transparent) is sandwiched between the second polymer layer (Fig. 2D, ref. 206; Para 0098, referred to as PDMS bottom portion or second outer body portion) and the substrate (See Figs. 3A and 2B) and contacts the second surface of the substrate (Para 0090, See Annotated Fig. 2B, ref. 202, referred to as body);
a first microfluidic chamber formed as a cavity in the substrate (Fig. 2D, ref. 250A, referred to as mesochannel; mesochannel inherently is a cavity), the cavity being enclosed from lateral directions by the substrate (Para 0101; See Figs. 2B and 2H, …inlet channels and inlet ports can be used to introduce cells, agents , but not limited to, stimulants, drug (e.g. candidate, particulates), air flow, and/or cell culture media into the mesochannel 250A), the cavity being bounded from below by an exposed portion (Para 0161, referred to as through-holes on porous membrane 208; See Fig. 2D) of the first polymer layer (Fig. 2B, ref. 208; Para 0094, referred to as membrane; where the membrane is PDMS, which is inherently optically transparent)  that is not covered by the substrate (See Fig. 2B and 2D), and the cavity being open from above via an access opening (Para 0101; See Figs. 2B and 2H, …inlet channels and inlet ports can be used to introduce cells, agents , but not limited to, stimulants, drug (e.g. candidate, particulates), air flow, and/or cell culture media into the mesochannel 250A) provided in the first surface of the substrate (See Annotated Fig.2B), such that the cavity and the exposed portion of the first polymer layer are directly accessible from above via the access opening (See Figs. 2B,D and H; via the inlet channels and inlet ports);
at least one of a second microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel) and a second microfluidic chamber (Fig.2F, ref. 250B, referred to as microchannel) embedded in the second polymer layer (See Fig. 2D) and extending below the first polymer layer and the first microfluidic chamber (Fig. 2D, ref. 250A, referred to as mesochannel), wherein the exposed portion of the first polymer layer (See Fig. 2B)  includes a matrix of through-holes and forms a selective barrier between the first microchamber and the least one of the second microchannel and the second microchamber (See Fig. 2D), and a first microfluidic channel (Fig, 2B, any of ref. 225 or 227 referred to as inlet channel or outlet channel), extending entirely through the substrate (See Fig.2B), thereby connecting an aperture (Para 0099, Fig.2B, ref. 211 or 215, referred to as inlet aperture or outlet aperture) provided in the first surface of the substrate with a further aperture (Para 00111, Fig. 2B, refs.219 and 221)  provided in the second surface of the substrate (See fig. 2B) and in the first polymer layer such that the aperture is via the first microfluidic channel in fluid connection with the at least one of the second microfluidic channel and the second microfluidic chamber (See Fig. 2B).
Though Ingber does not necessarily teach that an optically transparent film composed of a first polymer layer having a thickness in a specific range of 0.05 μm to 30 μm, Ingber does teach this limitation in Para 00176 of Ingber where the thickness of the membrane 208 can range between 70 nanometers and 100 microns. Since the claimed ranges overlap ranges disclosed by the prior art, a prima facie case of obviousness exists.  Please see MPEP 2144.05 (I) and In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976) for further details. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to fabricate an optically transparent film composed of a first polymer layer having a thickness in a range of 0.05 μm to 30 μm to yield predictable results. 

    PNG
    media_image1.png
    538
    294
    media_image1.png
    Greyscale

Annotated Fig. 2B, Ingber

Regarding Claim 48, Ingber teaches the microfluidic device according to claim 45, wherein the substrate is silicon (See Para 0093, 0166, 00383) 

Regarding Claim 49, Ingber teaches the microfluidic device according to claim 45, wherein the microfluidic device is a microchip (See Fig. 13B, Para 0043 referred to as small airway-on-a chip).

Regarding Claim 43, Ingber teaches the microfluidic device according to claim 45, for use in at least one of a biological cell experiment, an organ on a chip experiment, an optical microscope experiment, growth and differentiation of primary cell experiment, mechanical and electrical stimulation of a cell, a stratified structure, simulation of a microenvironment in living tissue and organ, as Lab-on-Chip, as a microfluidics device, and as a micro-reactor (See Abstract, Para 0016, 0022, 0035, 0045, “ organ on a chip”).
Claim 30 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2), as applied to claim 45, further in view of Iyer et al. (WO 2016049363A1).

Regarding Claim 30, Ingber does not teach the microfluidic device according to claim 45, wherein a holes-per-area density of the matrix of through-holes is 0.001-250/100 μm2, and wherein an average hole area is 0.05-500 μm2, and comprising a plurality of interconnected hollow structures.

Iyer, directed towards membranes and plurality of hollow tubes capable of coupling cells or tissue teaches pores of the membrane can have diameters ranging from 0.4 to 12 µm, such as 0.4 to 3 µm, or 0.4 to 1 µm, with pore densities ranging from 1 x 105 to 1 x 108 pores/cm2, such as 4 x 105 to 4 x 106 pores/cm2, or 2 x 106 to 4 x 106 pores/cm. In exemplary embodiments, the pores can have a diameter of 0.4 µm and the density of the pores can be 4 x 106 pores/cm2. (Page 16, Lines 29-33). The exemplary teachings of Iyer convert to a density of 0.4 holes/100 µm2 and a hole area of 113.1 µm2. Iyer further teaches plurality of hollow tubes can be used to make the tube platform, with some embodiments comprising 1 hollow tube to 100 hollow tubes, such as 1 hollow tube to 75 hollow tubes, or 1 hollow tube to 50 hollow tubes. In exemplary embodiments, one, two, three, four, five, six, or more hollow tubes can be included. In some embodiments, the plurality of hollow tubes can be arranged in a parallel orientation to one another and each hollow tube can be separated from other hollow tubes by a distance of 0.1 mm to 10mm (or higher), such as 0.5 to 2 mm, or 1 to 2 mm. The hollow tubes can be arranged in a planar or non-planar arrangement (Page 16, lines 8-14). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ingber and Iyer to use a plurality of interconnected hollow structures, as taught by Iyer to facilitating cell and/or tissue growth within the device and provide an air-liquid interface to allow for gas exchange and motivated by facilitating the transport of components of the fluids used in a bronchiolar device through the membrane (Iyer, Page 16, lines 15-16, lines 26- 27).
Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Ingber et al. (WO2015138034A2), as applied to claim 45, further in view of Dekker et al. (US8383060B2).
Regarding Claim 44, Ingber does not teach that the microfluidic device according to claim 45, wherein a wet/humid section and a dry section of the device are physically separated, wherein the dry section comprises electronics.
Dekker, directed towards integrated electronic-micro fluidic device an integrated electronic-micro fluidic device teaches that the electronic circuit and the signal interface structure on one hand and the microfluidic structure on the other hand are provided on opposite sides of the semiconductor substrate. Therefore, fluidic, in particular, wet interfaces and electrical interfaces to the semiconductor substrate are provided on opposite sides of the semiconductor substrate. The integrated electronic-microfluidic device of the invention thus secures a clear separation between electrical and microfluidic parts of the device. This structural feature thus reflects the general concept of the present invention, namely a strict local separation of the chemical and electrical interfaces to external devices (Column 2, Lines 31-42, and Figure 2). For examination purposes, “wet/humid section” is interpreted as “microfluidic parts of the device” while “dry section is interpreted “as the “electronic part of the device”. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined Ingber and Dekker to use the separation of the microfluidic parts of the device from the electronics as taught by Dekker which is motivated by limiting the risk of exposing the electrical contacts to the chemicals, and, thus, a malfunctioning or destruction of the device (Dekker, Column 1, lines 21-24). Doing so would provide an integrated electronic-microfluidic device and an assembly containing such an integrated electronic-microfluidic device, which provide a better isolation between chemical interfaces and electrical interfaces.

Allowable Subject Matter
Claims 46 and 47 are being objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is a statement of reasons for the indication of allowable subject matter: 
The closest prior art, Ingber, neither teaches nor fairly suggests a microfluidic device comprising:
a microelectrode embedded in the first polymer layer, wherein the microelectrode includes a sensing area provided at the exposed portion of the first polymer layer and facing the first microfluidic chamber; wherein the microelectrode extends in a lateral direction within the first polymer layer, thereby connecting the sensing area of the microelectrode with an electrical output connection provided at a further portion of the first polymer layer, said further portion being covered by the substrate and remote from the first microfluidic chamber.
Moreover, Claim 47 would be allowable because of its dependence on claim 46.

Response to Arguments
Applicant’s arguments, see Page 6, filed on 03/04/2022, with respect to the 35 U.S.C. §103 rejections on Claims 46-47 (where Claim 26 is cancelled) have been fully considered and are persuasive. 
Applicant argues:
(…Claim 46 is believed to be allowable over the cited prior art by virtue of these additional limitations, which serve to make the microfluidic device and the cell culture contained therein easier to handle and monitor optically (see paragraph [0010] of the instant application)…).
Examiner submits that Applicant’s arguments with respect to Claims 46-47 has been considered and are persuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYELEYE ALEXANDER ALABI whose telephone number is (571)272-1678.  The examiner can normally be reached on M-F 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lyle Alexander can be reached on (571) 272-1254.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/OYELEYE ALEXANDER ALABI/           Examiner, Art Unit 1797                                                                                                                                                                                             
/JENNIFER WECKER/           Primary Examiner, Art Unit 1797